OPINION OF THE COURT
Per Curiam.
Harold V. Marcus has submitted an affidavit dated May 6, 1991, wherein he tenders his resignation as an attorney and counselor-at-law (22 NYCRR 691.9). Mr. Marcus was admitted to the practice of law by the Appellate Division of the Supreme Court, Second Judicial Department, on December 23, 1942.
*5Mr. Marcus acknowledges that he is the subject of an investigation by the Grievance Committee for the Second and Eleventh Judicial Districts concerning allegations that he mishandled client escrow funds in the sum of $700 and that he failed to maintain adequate bookkeeping records for his escrow account as required by 22 NYCRR 691.12 (c) and DR 9-102 (D) of the Code of Professional Responsibility [1990].
Mr. Marcus indicates that he could not successfully defend himself on the merits against charges predicated upon the misconduct outlined in his affidavit of resignation, that his resignation is freely and voluntarily tendered, that he is not being subjected to coercion or duress, and that he is fully aware of the implications of submitting his resignation.
The Chief Counsel for the Grievance Committee recommends that the court accept the resignation. Under the circumstances herein, the resignation of Harold V. Marcus as a member of the Bar is accepted and directed to be filed. Accordingly, Harold V. Marcus is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Thompson, Bracken, Kunzeman and Balletta, JJ., concur.
Ordered that the resignation of Harold V. Marcus is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law §90, effective immediately, Harold V. Marcus is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Harold V. Marcus shall promptly comply with this court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law §90, effective immediately, Harold V. Marcus is commanded to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.